Case 2:19-cv-00854-WSH Document 47-2 Filed 11/27/19 Page 1of1

From: Mail Delivery System

Sent: Monday, November 11, 2019 9:56 AM

To: jonfreeze1@aol.com

Subject: Undeliverable: Porreca v. Alternative Energy Holdings, LLC et al.

This is the PPE Hosted Dispatch mail system.

PPE Hosted tried to deliver your email message,
but was unable to do so for reasons outside our control.

We recommend contacting the person or service responsible for
looking after the recipient domain's email server directly.

The last error message we have available from the recipient's

server is included right below, along with an extract of your
email:

EXHIBIT

6

tabbies”
